On Application for Rehearing.
By the WHOLE COURT.
PER CURIAM.
In their application for a rehearing the learned counsel for defendant complain of our statement in the opinion which we have handed down that they admitted in their answer to this suit that the certificate rendered by the secretary, of the Louisiana Sugar and Rice Exchange, as well as section 2 of circular 11 of the Louisiana Sugar Committee, contemplated the payment of a brokerage, such as the broker himself received from the producer, which brokerage was not taken into - account in fixing the *415price of sugar. The admission in defendant’s answer was, not that the certificate of the secretary of the Sugar & Rice Exchange had reference to a brokerage commission, but that section 2 of circular 11 contemplated the payment or allowance of a brokerage commission only. The admission was a matter of little or no importance, because section 2 of circular 11 was very plain in permitting the so-called “allowance,” referred to in the certificate of the Secretary of the Sugar and Rice Exchange, to be made only as a bona fide brokerage commission. The circular expressly forbade that any such “allowance” should be used as a subterfuge, to be called a brokerage commission and to operate as a reduction in price. Therefore, when the secretary of the Sugar & Rice Exchange certified that the so-called “allowance” from the price of sugar had been made “in accordance with section 2, circular 11, Louisiana Sugar Committee,” he certified that the so-called “allowance” was not a reduction in price, but a brokerage commission.
With this explanation, the application for a rehearing is denied.